DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nirasawa et al. (hereinafter “Nirasawa”) (U.S. Pub. No. 2002/0018940A1, cited by Applicant).
Regarding claims 1-4 and 7, Nirasawa teaches a nonaqueous electrolyte secondary battery comprising a positive electrode 2, a negative electrode 4, a separator 5, and a nonaqueous electrolyte (see paragraph 17; FIG. 1).  The nonaqueous electrolyte may contain a thiol (additive; function group is a thiol group) (see paragraph 18).  Exemplary thiols including aromatic thiols such as a 4-fluorothiophenol (additive represented by Formula 1) (see paragraph 19).  The nonaqueous electrolyte further contains a nonaqueous solvent (see paragraph 82).  Exemplary nonaqueous solvents include propylene carbonate and dimethyl carbonate (organic solvents) (see paragraph 83).  The negative electrode may include, as a negative electrode active material, a lithium metal alloy (see paragraphs 30 and 33).  The positive electrode may include, as a positive active material, a composite oxide containing lithium and a transition metal (see paragraphs 78 and 79).
Regarding claim 5, Nirasawa teaches that the content of the thiol in the nonaqueous electrolyte is in the range of 0.03 to 10 percent by weight of the entire nonaqueous electrolyte (see paragraph 27).  An exemplary electrolyte includes 2 percent by weight of thiol (see paragraph 111).
Regarding claim 6, Nirasawa teaches that the nonaqueous electrolyte may include, as an electrolyte salt, lithium salts such as LiClO4, LiAsF6, LiPF6, LiBF4, CF3SO3Li, LiN(CF3SO2)2, LiC(CF3SO2)2, LiCl and LiBr (see paragraph 87).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nirasawa as applied to claims 1-4 and 7 above, and further in view of Soma et al. (hereinafter “Soma”) (U.S. Pub. No. 2009/0123839A1).
Regarding claim 8, Nirasawa is silent as to the positive electrode active material comprises elemental sulfur or a sulfur-containing compound.
Soma teaches a positive electrode active material for a lithium-ion secondary battery comprising a lithium composite oxide and a surface layer containing sulfur formed on at least part of the surface of the lithium composite oxide (see paragraphs 27, 30 and 32).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have introduced the sulfur-containing surface layer of Soma to the positive electrode active material of Nirasawa because Soma teaches that the sulfur-containing surface layer serves to suppress a reaction between the positive electrode active material and the electrolyte (see paragraphs 10 and 34).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727